Citation Nr: 1424222	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  08-19 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a rating greater than 20 percent for neuropathy of the left shoulder with involvement of the suprascapular nerve, muscle group IV. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to June 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied the above claim. 

In May 2011, a hearing was held before the undersigned Veterans Law Judge, the transcript of which is included in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

Here, the Veteran's claim was remanded by the Board in August 2011 for further development.  Specifically, the Board instructed that the Veteran to undergo VA examinations for his muscle, orthopedic, and neurological conditions of his left shoulder so he could be properly rated.  It directed the examiner to comment on the functionality of muscle group IV and then indicate whether certain code specific conditions were present.  It also directed the examiner to provide comment regarding any neurological disability resulting from his service-connected disability, specifically asking for identification of the nerve or nerves affected and the degree of paralysis present.  

Review of the October 2011 VA examination reveals that these comments were not provided.  No mention is made regarding muscle group IV and the examiner failed to fill out any part of the peripheral nerve conditions disability benefits questionnaire dealing with the specific nerves affected by the Veteran's disability.  Additionally, the examiner denied that electromyography (EMG) studies had taken place in the past, when there in fact is a July 2007 EMG report in the record.  

A Court or Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Furthermore, once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, because the remand directives were not complied with and the resulting VA examination was inadequate, the Veteran's claim must be remanded for a new examination of his left shoulder disability.  Any recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain copies of the Veteran's VA treatment records, dated since November 2013.

2.  Thereafter, schedule the Veteran for a VA muscle/orthopedic/ neurological examination(s) to determine the severity of his service-connected left shoulder disorder.  The claims folder should be made available to and reviewed by the examiner(s).  
 
All necessary tests, including X-rays and an EMG, if indicated, should be performed.

The examiner(s) should identify and describe in detail all residuals attributable to the Veteran's service-connected left shoulder disability.  The examiner(s) should identify any orthopedic and neurological findings related to the service-connected disability and fully describe the extent and severity and those symptoms.  

The examiner(s) should report the range of motion of the left arm, and indicate whether the arm is limited to (a) 25 degrees of motion from the side, (b) motion to midway between side and shoulder level, or (c) motion to shoulder level.  The examiner(s) should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss or loss of functionality of the muscle due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner(s) should also describe whether pain significantly limits functional ability during flare-ups or when the left arm is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner(s) should also report the functionality of muscle group IV and indicate whether there is effect on the (1) stabilization of the shoulder against injury in strong movements, (2) holding the head of the humerus in the socket, (3) abduction, or (4) outward rotation and inward rotation of the arm.  The examiner(s) should state whether any effects on those four functions are severe, moderately severe, moderate, or slight.  

With regard to any neurological disability resulting from the service-connected disability, to include the radiculopathy of the left upper extremity, the specific nerve(s) affected should be specified.  If found, the degree of paralysis caused by the service-connected disability should be described.  

The examiner(s) must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Next, review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiners if all questions posed are not answered.

4.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



